DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species AA:  Gas Turbine applications.
Species BB:  Non-Gas turbine applications [e.g. with water mixing with an additive].
Applicant is also directed to selective a single compatible Species of injector: 
 
Species A:	Fig(s) 1 [3 fluids]
Species B:	Fig(s) 2 [4 fluids]
Species C:	Fig(s) 3 [different structure]
Species D:	Fig(s) 5, 6 [fuel injector in gas turbine liner]
Species E:	Fig(s) 8-16 [integrated combustor nozzle in gas turbine].
Species F:	Fig(s) 17, 18 [opposed fuel injector in gas turbine]

Species G:	Fig(s) 19 [1st alternative integrated combustor nozzle in gas turbine]

Species H:	Fig(s) 20 [opposed fuel injector in gas turbine with 1st alternative integrated combustor nozzle in gas turbine]

Species I:	Fig(s) 21 [another fuel injector]

Species J:	Fig(s) 22 [another alternative fuel injector with turbulators]



The species are independent or distinct because the various permutations of injector configuration and application type lead to divergent subject material in terms of both field of search as well as art to be applied.. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Species of application (one of AA and BB) as well a single Species of injector (one of A-J), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.  Note if Species AA, gas turbine, is elected, then a compatible species such as Species D or E may be elected.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the various permutations of injector configuration and application type lead to divergent subject material in terms of both field of search as well as art to be applied.  The divergence creates a burden of search and examination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

March 26, 2022